Citation Nr: 0423002	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-20 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected diabetes mellitus (type II), currently evaluated as 
20 percent disabling.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to March 
1971, including service in the Republic of Vietnam.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which granted service connection for 
type II diabetes mellitus based on presumed exposure to 
herbicides in Vietnam.  A 20 percent disability rating was 
assigned, effective from July 24, 2001.

Issues not on appeal

In the November 2002 rating decision, service connection was 
denied for a skin condition, to include chloracne.  The 
veteran did not disagree with that decision and it therefore 
is not in appellate status.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

In a December 2003 rating decision, the RO granted service 
connection for peripheral neuropathy of the left upper 
extremity, evaluated as 20 percent disabling; and peripheral 
neuropathy of the right upper extremity, evaluated as 10 
percent disabling.  The veteran was notified of the denial 
and of his appellate rights by letter dated in January 2004.  
To the Board's knowledge, the veteran has not disagreed with 
the ratings assigned.  These issues are therefore not now 
within the jurisdiction of the Board and they will be 
discussed no further herein.  

The Board further notes that the RO is currently in the 
process of adjudicating the veteran's claim of entitlement to 
service connection for tinnitus, claimed as secondary to his 
service-connected diabetes mellitus.  A rating decision 
regarding this claim has not been issued.  This issue is also 
not before the Board.  


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran's service-connected diabetes mellitus is manifested 
by required insulin use, a restricted diet and regulation of 
activities.  


CONCLUSION OF LAW

The criteria for the assignment of a 40 percent disability 
rating for the veteran's service-connected type II diabetes 
mellitus have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.119, Diagnostic Code 7913 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased disability 
rating for his service-connected diabetes mellitus.  
Specifically, he contends that the condition warrants a 40 
percent rating.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the May 2003 
Statement of the Case (SOC) and the December 2003 
Supplemental Statement of the Case (SSOC).  

Crucially, a letter was sent to the veteran in August 2002 
which informed the veteran as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained to the veteran 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  

The Board is cognizant that the August 2002 VCAA letter 
specifically referenced the veteran's service connection 
claim.  However, this does not render that letter inadequate 
for the purposes of VCAA notification with respect to the 
subsequent increased rating claim.  See VAOPGCPREC 8-2003 
[if, in response to notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue]. 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in November 2002).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes private medical records and a 
report of VA examination, which will be described below.  The 
veteran and his representative have not identified any 
outstanding evidence.  In his notice of disagreement, dated 
in February 2003, the veteran indicated that he had no 
additional evidence to submit.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).



Specific schedular criteria

The veteran's diabetes mellitus is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2003).

Diagnostic Code 7913 provides the following levels of 
disability.

100 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities, (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated;

60 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated;

40 % Requiring insulin, restricted diet, and regulation of 
activities;

20 % Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet;

10 % Manageable by a restricted diet only.

Factual background

In a November 2002 rating decision, service connection was 
granted for diabetes mellitus type II, evaluated as 20 
percent disabling from July 24, 2001.  The award was based on 
the Agent Orange presumptions stemming from the veteran's 
Vietnam service, see 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307and 
3.309, as well as evidence from Dr. N.P. showing diagnosis of 
type II diabetes mellitus and treatment therefor with 
insulin.  

In a February 2003 statement, Dr. N.P. reported that the 
veteran was on insulin, restricted diet, and an exercise 
program.  A diabetes questionnaire, completed by Dr. N.P. in 
June 2003, indicated that the veteran had been diagnosed with 
diabetes mellitus type II that required insulin, restricted 
diet, and regulation of activities 
[i.e., that he was "not able to do physical heavy work but 
are encouraged to walk more"].  In a September 2003 
clarification statement, Dr. N.P. indicated that the veteran 
was not able to do fine work with his hands, to 
push/pull/lift greater than 10 pounds, or to walk any 
distance.  

On VA examination in November 1993, it was noted that the 
veteran had been diagnosed with diabetes mellitus in 1990 and 
had had a problem with numbness since that time, and that the 
condition had been gradually progressive.  His current 
medications included insulin.  He reported that he was 
retired from the State of Ohio.  He stated that he went on 
sick leave on September 1, 2002 due to his diabetes but 
officially retired on March 1, 2003.  It was noted that the 
veteran's activities were restricted in that he could no 
longer drive so he had lost his job.  He was having problems 
with his vision so the state did not want the liability 
associated with his driving.  

The veteran denied any episodes of ketoacidosis or 
hypoglycemia reactions, and stated that no hospitalizations 
had been required for his diabetes.  He had been given a diet 
allowing 60 carbohydrates per meal which he tried to follow.  
He reported losing 20 pounds in the previous 6 months without 
trying.  His entire right side from the nipple line down had 
severe pain to the point that he could barely put on socks in 
the morning.  The veteran complained of blurred vision which 
was not so bad when his sugars were under control.  He stated 
that he was last seen by the optometrist 6 months ago and was 
told that there were no diabetic changes in his eyes and that 
he only had the usual problems associated with aging.  

Following physical and neurological examination, the VA 
examiner opined that the veteran's peripheral neuropathy in 
both upper extremities was more likely as not secondary to 
diabetes mellitus.  [As was described in the Introduction 
above, service connection as subsequently granted for 
peripheral neuropathy.]  

In response to Dr. N.P.'s September 2003 letter, the VA 
examiner stated that while the veteran was indeed unable to 
do any fine work with his hands it was more likely than not 
secondary to his peripheral neuropathy than diabetes 
mellitus.  The VA examiner stated that the veteran's 
inability to lift, push, or pull anything above 10 pounds or 
walk any distance was more likely than not secondary to his 
[non service-connected] spine and back condition.  

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran has been diagnosed with diabetes. Diagnostic Code 
7913 deals specifically with diabetes.  The Board can 
identify no other diagnostic code that is as appropriate and 
the veteran has not identified one.  Accordingly, the Board 
will evaluate the veteran's diabetes under Diagnostic Code 
7913.

Schedular rating

As an initial matter, Note (1) to Diagnostic Code 7913 reads 
as follows: "Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913."

With respect to Note (1), the veteran has been diagnosed with 
peripheral neuropathy of the upper extremities, which have 
been medically attributed to diabetes.  
A December 2003 RO rating decision granted separate ratings 
for peripheral neuropathy of the upper extremities and 
assigned compensable disability ratings.  Therefore, because 
these upper extremity complications have been rated 
separately the Board will not include the veteran's 
peripheral neuropathy in its assessment of diabetes.  See 
also 38 C.F.R. § 4.14 (2003) [the evaluation of the same 
disability under various diagnoses is to be avoided].

The Board additionally observes that the veteran has 
indicated that his eye problems have been medically 
associated with the normal aging process and not to diabetic 
peripheral neuropathy.  There is no evidence to the contrary.  
The eye problems therefore will not be considered in 
evaluating the veteran's diabetes.

With respect to the criteria for the next higher 40 percent 
rating for the veteran's service-connected diabetes mellitus, 
such a rating requires evidence that insulin and a restricted 
diet are required for control of diabetes, and that 
regulation of activities is also required.

In multiple statements, Dr. N.P., the veteran's treating 
physician, has indicated that the veteran requires insulin, 
that he is on a restricted diet and that his activities are 
regulated due to diabetes.  The fact that the veteran is 
insulin-dependent and on a restricted diet was confirmed by 
VA examination in November 2003.  

Where Dr. N.P. and the November 2003 VA examiner appear to 
differ is on the crucial question of whether the veteran's 
activities are restricted as a result of his diabetes 
mellitus or some other condition (to include the separately 
rated peripheral neuropathy of the upper extremities).  As 
the Board reads the medical evidence, in statements dated in 
June and September 2003 Dr. N.P. has ascribed certain 
restrictions in the veteran's activities to his diabetes 
mellitus, evidently due to fatigue associated therewith as 
reported by the veteran.  The November 2003 VA examiner, on 
the other hand, has related such restrictions to a non 
service-connected  
Spinal problems, which are indeed amply demonstrated in the 
record.  See the report of a December 2000 MRI study.  

In this regard, the Board does not interpret the rating 
criteria to require regulation of activities due solely to 
diabetes.  The criteria require only evidence showing that 
the veteran's diabetes requires regulation of his activities.   
Thus, although not necessarily discounting the fact that the 
veteran's back problems may limit his activities, giving the 
veteran the benefit of the doubt the Board accepts Dr. P.'s 
statement that the veteran's activities are generally limited 
by his service-connected diabetes.  See 38 C.F.R. § 4.3 
(2003).

In addition, there is the matter of possible skin problems of 
the feet associated with diabetes.  Of record is the report 
of the veteran's March 2003 visit to S.F.L., D.P.M. which was 
evidently suggested by his treating physician, Dr. N.P.  This 
visit was due to concerns over the effects that the veteran's 
diabetes may have on his feet.  Dr. L. stated "We explained 
the importance of regular diabetic foot care and explained 
how the medium and small vessel disease, as well as the 
peripheral neuropathy, can affect the lower extremities 
especially with diabetic patients."  The November 2003 VA 
examiner noted that the "skin of all four extremities was 
marked by "numerous scabbed lesions, but there is no 
breakdown or ulceration."  The examiner did not comment on 
the source of these lesions.

The Board believes that this evidence is at least suggestive 
of minor skin problems due to the veteran diabetes mellitus.  
These are clearly not compensable, see 38 C.F.R. § 4.118, but 
under Note 1 to Diagnostic Code 7913 they should be taken 
into consideration. 

In summary, after careful consideration of the medical record 
and the veteran's contentions, the Board concludes that the 
schedular criteria for the assignment of a 40 percent rating 
for diabetes mellitus are met.

The Board notes that the veteran and his representative have 
limited his appeal to a 40 percent rating for diabetes.  See 
the notice of disagreement dated February 7, 2003, memorandum 
dated March 24, 2003 and VA Form 9 dated June 16, 2003); 
therefore, the Board will not consider whether a higher 
rating is warranted.  Compare AB v. Brown, 6 Vet. App. 35, 39 
(1993) [a veteran is presumed to be seeking the maximum 
possible rating unless he receives it or indicates 
otherwise].  The Board notes in passing, however, that the 
veteran has denied episodes of ketoacidosis or hypoglycemic 
reactions, being hospitalized for diabetes or any other 
pathology consistent with disability ratings in excess of 40 
percent, and no such pathology has been identified in the 
medical records.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

After reviewing the medical records, described above, the 
Board believes that the 40 percent rating which is now 
assigned should be made effective from July 24, 2001, the 
original date of service connection.  The record indicates 
that the veteran was diagnosed with diabetes mellitus in 1990 
and has had problems with numbness since that time.  
Statements from the veteran's physician have confirmed that 
he is on insulin, restricted diet and that his activities are 
regulated.  Resolving doubt in the veteran's favor, the Board 
finds it reasonable to conclude that the symptomatology 
associated with the veteran's service-connected diabetes 
mellitus more nearly approximates that consistent with the 
assignment of a 40 percent rating under Diagnostic Code 7913 
from July 24, 2001, the effective date of service connection.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that an increased rating, 40 percent, is 
warranted for the veteran's service-connected diabetes 
mellitus from July 24, 2001.  To the extent stated, the 
benefit sought on appeal is accordingly granted.


ORDER

Entitlement to a 40 percent rating for diabetes mellitus is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



